Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 16, 2021

                                      No. 04-20-00267-CV

                                     Joe Jesse PONCE III,
                                           Appellant

                                                v.

                       COMMISSION FOR LAWYER DISCIPLINE,
                                    Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-04768
                               Mary C. Brown, Judge Presiding


                                         ORDER

        After this court granted Appellant’s first four motions for extension of time to file the
brief, we set Appellant’s brief due on April 30, 2021. Before that date, new lead counsel for
Appellant filed an unopposed fifth motion for an extension of time to file the brief until May 14,
2021.
       Appellant’s motion is GRANTED. Appellant’s brief is due on May 14, 2021. See TEX.
R. APP. P. 38.6(d). Any further request for an extension of time to file the brief may be
disfavored.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court